


109 HR 5302 IH: Summer Relief for Motorists Act of

U.S. House of Representatives
2006-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5302
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2006
			Mr. Kennedy of
			 Minnesota (for himself, Mr. Miller of
			 Florida, Mr. Gerlach,
			 Mr. Ramstad,
			 Mr. Doolittle, and
			 Mr. English of Pennsylvania)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Resources, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to suspend the
		  highway fuels taxes, to provide for suspension of royalty relief, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Summer Relief for Motorists Act of
			 2006.
		2.Sense of
			 CongressIt is the sense of
			 Congress that the States, with an average gas tax of 20.8 cents per gallon,
			 also possess the ability to provide significant immediate relief to motorists
			 by temporarily suspending their own motor fuel excise taxes. While Congress
			 believes such action is appropriate, Congress also believes that the States
			 should find offsets for such temporary motor fuel excise tax suspensions in
			 order to maintain their commitment to transportation infrastructure
			 investment.
		3.Suspension of
			 highway fuel taxes
			(a)Suspension of
			 highway fuel taxes on gasoline, diesel fuel, and kerosene
				(1)In
			 generalSection 4081 of the Internal Revenue Code of 1986
			 (relating to imposition of tax on gasoline, diesel fuel, and kerosene) is
			 amended by adding at the end the following new subsection:
					
						(f)Suspension of
				taxes on gasoline, diesel fuel, and kerosene
							(1)In
				generalDuring the suspension period, each rate of tax referred
				to in paragraph (2) shall be reduced to zero cents per gallon.
							(2)Rates of
				taxThe rates of tax referred to in this paragraph are the rates
				of tax otherwise applicable under—
								(A)clauses (i) and
				(iii) of subsection (a)(2)(A) (relating to gasoline, diesel fuel, and
				kerosene), determined after application of subsection (a)(2)(B) and without
				regard to subsection (a)(2)(C), and
								(B)paragraph (1) of
				section 4041(a) (relating to diesel fuel and kerosene) with respect to fuel
				sold for use or used in a diesel-powered highway vehicle.
								(3)Suspension
				periodFor purposes of this subsection, the term suspension
				period means the period beginning on May 29, 2006 (or, if later, the
				date of the enactment of this subsection) and ending on September 4,
				2006.
							(4)Maintenance of
				trust fund depositsIn determining the amounts to be appropriated
				to the Highway Trust Fund under section 9503 and to the Leaking Underground
				Storage Tank Trust Fund under section 9508, an amount equal to the reduction in
				revenues to the Treasury by reason of this subsection shall be treated as taxes
				received in the Treasury under this section or section
				4041.
							.
				(2)Effective
			 dateThe amendment made by this subsection shall take effect on
			 the date of the enactment of this Act.
				(b)Floor Stock
			 Refunds
				(1)In
			 generalIf—
					(A)before the tax
			 suspension date, tax has been imposed under section 4081 of the Internal
			 Revenue Code of 1986 on any highway motor fuel, and
					(B)on such date such
			 fuel is held by a dealer and has not been used and is intended for sale,
					there shall
			 be credited or refunded (without interest) to the person who paid such tax
			 (hereafter in this subsection referred to as the taxpayer) an
			 amount equal to the excess of the tax paid by the taxpayer over the tax which
			 would be imposed on such fuel had the taxable event occurred on such
			 date.(2)Time for filing
			 claimsNo credit or refund shall be allowed or made under this
			 subsection unless—
					(A)claim therefor is
			 filed with the Secretary of the Treasury before the date which is 6 months
			 after the tax suspension date based on a request submitted to the taxpayer
			 before the date which is 3 months after the tax suspension date by the dealer
			 who held the highway motor fuel on such date, and
					(B)the taxpayer has
			 repaid or agreed to repay the amount so claimed to such dealer or has obtained
			 the written consent of such dealer to the allowance of the credit or the making
			 of the refund.
					(3)Exception for
			 fuel held in retail stocksNo credit or refund shall be allowed
			 under this subsection with respect to any highway motor fuel in retail stocks
			 held at the place where intended to be sold at retail.
				(4)DefinitionsFor
			 purposes of this subsection—
					(A)Tax suspension
			 dateThe term tax suspension date means the first
			 day of the suspension period in effect under section 4081(f) of the Internal
			 Revenue Code of 1986 (as added by subsection (a) of this section).
					(B)Highway motor
			 fuelThe term highway motor fuel has the meaning
			 given such term for purposes of subsection (c).
					(C)Other
			 termsThe terms dealer and held by a
			 dealer have the respective meanings given to such terms by section 6412
			 of such Code.
					(5)Certain rules to
			 applyRules similar to the rules of subsections (b) and (c) of
			 section 6412 of such Code shall apply for purposes of this subsection.
				(c)Floor Stocks
			 Tax
				(1)Imposition of
			 taxIn the case of any highway motor fuel which is held on the
			 tax restoration date by any person, there is hereby imposed a floor stocks tax
			 equal to the excess of the tax which would be imposed on such fuel had the
			 taxable event occurred on such date over the tax (if any) previously paid (and
			 not credited or refunded) on such fuel.
				(2)Liability for
			 tax and method of payment
					(A)Liability for
			 taxThe person holding highway motor fuel on the tax restoration
			 date to which the tax imposed by paragraph (1) applies shall be liable for such
			 tax.
					(B)Method of
			 paymentThe tax imposed by paragraph (1) shall be paid in such
			 manner as the Secretary shall prescribe.
					(C)Time for
			 paymentThe tax imposed by paragraph (1) shall be paid on or
			 before the 45th day after the tax restoration date.
					(3)DefinitionsFor
			 purposes of this subsection—
					(A)Tax restoration
			 dateThe term tax restoration date means the first
			 day after the suspension period (as defined in section 4081(f) of the Internal
			 Revenue Code of 1986).
					(B)Highway motor
			 fuelThe term highway
			 motor fuel means any liquid on which tax would have been imposed under
			 section 4081 of the Internal Revenue Code of 1986 during the suspension period
			 in effect under section 4081(f) of such Code but for the amendments made by
			 subsection (a).
					(C)Held by a
			 personA highway motor fuel shall be considered as held by a
			 person if title thereto has passed to such person (whether or not delivery to
			 the person has been made).
					(D)SecretaryThe
			 term Secretary means the Secretary of the Treasury or the
			 Secretary’s delegate.
					(4)Exception for
			 exempt usesThe tax imposed by paragraph (1) shall not apply to
			 any highway motor fuel held by any person exclusively for any use to the extent
			 a credit or refund of the tax is allowable for such use.
				(5)Exception for
			 certain amounts of fuel
					(A)In
			 generalNo tax shall be imposed by paragraph (1) on any highway
			 motor fuel held on the tax restoration date by any person if the aggregate
			 amount of such highway motor fuel held by such person on such date does not
			 exceed 2,000 gallons. The preceding sentence shall apply only if such person
			 submits to the Secretary (at the time and in the manner required by the
			 Secretary) such information as the Secretary shall require for purposes of this
			 subparagraph.
					(B)Exempt
			 fuelFor purposes of subparagraph (A), there shall not be taken
			 into account any highway motor fuel held by any person which is exempt from the
			 tax imposed by paragraph (1) by reason of paragraph (4).
					(C)Controlled
			 groupsFor purposes of this subsection—
						(i)Corporations
							(I)In
			 generalAll persons treated as a controlled group shall be
			 treated as 1 person.
							(II)Controlled
			 groupThe term controlled group has the meaning
			 given to such term by subsection (a) of section 1563 of such Code; except that
			 for such purposes the phrase more than 50 percent shall be
			 substituted for the phrase at least 80 percent each place it
			 appears in such subsection.
							(ii)Nonincorporated
			 persons under common controlUnder regulations prescribed by the
			 Secretary, principles similar to the principles of subparagraph (A) shall apply
			 to a group of persons under common control if 1 or more of such persons is not
			 a corporation.
						(6)Other laws
			 applicableAll provisions of law, including penalties, applicable
			 with respect to the taxes imposed by section 4081 of such Code shall, insofar
			 as applicable and not inconsistent with the provisions of this subsection,
			 apply with respect to the floor stock taxes imposed by paragraph (1) to the
			 same extent as if such taxes were imposed by such section.
				4.Suspension of royalty
			 relief
			(a)New
			 leases
				(1)RequirementThe
			 Secretary of the Interior (referred to in this title as the
			 Secretary) shall suspend the application of any provision of
			 Federal law under which a person would otherwise be provided relief from a
			 requirement to pay a royalty for the production of oil or natural gas from
			 Federal land (including submerged land) occurring on or after the date of
			 enactment of this Act during a period in which—
					(A)for the production
			 of oil, the average price of crude oil in the United States during the 4-week
			 period immediately preceding the suspension is greater than $35.86 per barrel;
			 and
					(B)for the production
			 of natural gas, the average wellhead price of natural gas in the United States
			 during the 4-week period immediately preceding the suspension is greater than
			 $4.48 per 1,000 cubic feet.
					(2)Determination of
			 average pricesFor purposes of paragraph (1), the Secretary shall
			 determine average prices, taking into consideration the most recent data
			 reported by the Energy Information Administration.
				(b)Renegotiation of
			 existing leases
				(1)RequirementThe
			 Secretary shall, to the maximum extent practicable, renegotiate each lease
			 authorizing production of oil or natural gas on Federal land (including
			 submerged land) issued by the Secretary before the date of the enactment of
			 this Act as the Secretary determines to be necessary to modify the terms of the
			 lease to ensure that a suspension of a requirement to pay royalties under the
			 lease does not apply to production described in subsection (a)(1).
				(2)Failure to
			 renegotiate and modify
					(A)In
			 generalBeginning on the date that is 1 year after the date of
			 enactment of this Act, a lessee that does not renegotiate a lease described in
			 paragraph (1) in accordance with that paragraph shall not be eligible to enter
			 into a new lease authorizing production of oil or natural gas on Federal land
			 (including submerged land).
					(B)TransfersA
			 lessee shall not be eligible to obtain by sale or other transfer any lease
			 described in paragraph (1) issued before the date of enactment of this Act,
			 unless the lessee—
						(i)renegotiates the
			 lease; and
						(ii)enters into an
			 agreement with the Secretary to modify the terms of the lease in accordance
			 with paragraph (1).
						
